Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed June 10, 2020 is acknowledged. Claims 13-15, 17-20, 23-40, 45-46 and 50-62 are deleted. Claim 16 is amended. Now, Claims 1-12, 16, 21-22, 41-44 and 47-49 are pending.

Claim Objections
2.	Claim 1-12, 16, 21-22, 41-44 and 47-49 are objected to because of the following informalities:  
	In Claims 1, 21, 43 and 48, between the right two silicon atoms, Applicant is advised to insert -- O --.
	In Claim 43 (2nd line from bottom), Applicant is advised to replace “the medical device” with – the medical device or the aquatic article --.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1-12, 16, 21-22, 41-44 and 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claims 1, 21, 41, 43 and 48, it is not clear what “isocyanate” refers to (i.e., isocyanate compounds or isocyanate groups). For the sake of compact prosecution, the isocyanate is presumed to be isocyanate groups, pending rectification.
In Claims 1, 21, 41, 43 and 48, it is not clear what “amine” refers to (i.e., diamine compounds or amine groups). For the sake of compact prosecution, the term “amine” is presumed to be amine groups, pending rectification.
	In Claim 3 (2nd line), the range “100 to 10,000” causes confusion because of the following reason: The “y” and “x+z” in the polyethylene glycol diamine of formula (I) are at most 40 and 8, respectively. The formula weights of an oxyethylene unit, an oxypropylene unit and an amino group are 44, 60 and 17, respectively. As such, the polyethylene glycol diamine would have a maximum molecular weight of 2,274. Similarly, in light of “n”, the maximum molecular weight of the polyethylene glycol diamine of formula (II) would be 4,434.
	
5.	The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim 
in dependent form shall contain a reference to a claim previously set forth and 
then specify a further limitation of the subject matter claimed. A claim in 
dependent form shall be construed to incorporate by reference all the limitations 
of the claim to which it refers.


6.	Claim 3 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
A polyethylene glycol diamine having a molecular weight of greater than 4,434 is not supported in Claim 1, supra. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 41-42 and 48 are rejected under 35 U.S.C. 103 as being obvious over Leir (WO 96 30426).
Leir discloses an article coated with a composition comprising a polysiloxane-polyurea triblock copolymer. A suitable polysiloxane-polyurea triblock copolymer is prepared by polymerizing a monoamine-functional polydiorganosiloxane, a diisocyanate and a chain extender (e.g., polyoxyalkylene diamine). (page 8, lines 4-28, page 9, lines 2-23, page 14, lines 5-22, page 13, lines 7-15 and page 14, lines 5-22) The monoamine-functional polydiorganosiloxane is represented by the structure depicted at page 7, lines 7, where Y can be an alkylene radical having from 1 to 10 carbon atoms as disclosed at page 6, lines 1-10. A suitable monoamine-functional polydimethylsiloxane has a molecular weight of 5,000, which would contain about 68 dimethylsiloxy units (dimethylsiloxy FW 74, 5,000/74). (page 16, lines 5-7) The polyoxylalkylene diamine would have a molecular weight of 400 to 5,000. A suitable polyoxyalkylene is a polyoxyethylene diamine which would thus contain about 8 to 112 units of oxyethylene. (page 9, lines 12-23) Since the foregoing number of oxyethylene units overlaps that of Applicant’s Formula (II), a prima facie case of obviousness exists. Leir further teaches the use of aminopropyl end-capped poly(propyleneoxide)s having molecular weights of 400 and 4,000, which would contain about 5 and 66 units, respectively of oxyalkylene units. This renders the foregoing obviousness even more compelling. Leir is silent on the presently claimed molar ratio of the total isocyanate to the total amine. However, one of ordinary skill in the art would appreciate that an equal molar amounts of the total isocyanate and the total amine would ensure any reactive groups (i.e., isocyanate groups and amine groups) in the final triblock copolymer is minimized; and the coating is more stable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the total isocyanate and the total amine in equal stoichiometry (i.e., 1: 1) with expect success. Since Leir’s composition renders the presently claimed one obvious, both coating would be expected to have similar coefficient of friction.

10.	Claims 1, 21 and 43 would be allowable if rewritten or amended to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
	Leir does not teach or fairly suggest the presently claimed i) medical device set forth in Claim 1; ii) aquatic article set forth in Claim 21; and iii) method for forming a passivating coating on a surface of a medical device or aquatic article set forth in Claim 43.

11.	Claims 2-12, 16, 22, 44, 47 and 49 would be allowable if rewritten to overcome the claimed objection(s), the rejection(s) under 35 U.S.C. 112(b) and/or the rejection(s) under 35 U.S.C. 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of 2-12, 16, 22, 44 and 47 is set forth in paragraph 10 above. 
	Leir does not teach or fairly suggest the presently claimed method for the preparation of a silicone polyurea block copolymer conducted in the absence of an external heat source.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
August 10, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765